UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MARK S. CIRIELLO, )

Plaintiff,

Case: 1:15—cv-00065
Assigned To : Unassigned
Assign. Date : 1/15/2015
Description: Pro Se Gen. Civil

V.

EXECUTIVE OFFICE OF THE PRESIDENT,

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed

as frivolous.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines V. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The so-called complaint merely refers to its attachments — principally copies of letters
addressed to various federal government entities — and recounts plaintiff’s lack of success in
ﬁling lawsuits against the State of Connecticut. The pleading neither alleges facts nor articulates
a cognizable legal claim. As drafted, the complaint does not comply with Rule 8(a), and it
therefore will be dismissed. An Order consistent with this Memorandum Opinion is issued

separately.

    

DATE: W I) 2” 5"
I United States District Ju ge